SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofSeptember,2011 AVIVA PLC (Translation of registrant's name into English) ST HELEN’S, 1 UNDERSHAFT LONDON EC3P 3DQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosures: Cancellation of Options Aviva plc Persons Discharging Managerial Responsibility Aviva Savings Related Share Option Scheme 2007 The following persons discharging managerial responsibility (PDMR) of Aviva plc have cancelled their option over Aviva plc ordinary shares that had previously been granted under the Aviva Savings Related Share Option Scheme 2007. Name Date of cancellation No of Options cancelled Alain Dromer Cathryn Riley Amanda Mackenzie The Options were cancelled in London on 12 September 2011. This notification is made in accordance with DTR 3.1.2. 13 September 2011 For any queries, please contact: Kirsty Cooper, Group Company Secretary +44 (0)20 7662 6646 Liz Nicholls, Assistant Company Secretary +44 (0)20 7662 8358 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  Date 13 September,2011 AVIVA PLC By: /s/ K.A. Cooper K.A. Cooper Group Company Secretary
